PER CURIAM.
Marilyn Woodworth appeals the district court’s grant of summary judgment in favor of her former employer. Carter Machine Co., Inc., and Carter Machine Co., Inc. Stock Bonus Trust on her claims of breach of fiduciary duty under 29 U.S.C. § 1104 (ERISA).
Oral argument, the parties’ briefs, and our study of both the appellate record and the applicable law all convince us that Woodworth failed to establish a triable issue of fact as to whether defendants improperly accepted an independent ap*398praiser’s valuation of certain shares of Carter Machine stock held by the Stock Bonus Trust. The record contains no evidence supporting Woodworth’s contention that the valuation unfairly favored Carter family stockholders; instead, the evidence establishes that the valuation applied uniformly to all plan participants. Further, the district court appropriately considered the statements of defendants’ expert witness in determining that the valuation was neither arbitrary nor capricious. Cf. Gross v. Comm’r, 272 F.3d 333, 339-42 (6th Cir. 2001) (discussing consideration of expert opinions regarding stock valuation).
We therefore affirm the judgment of the district court for the reasons set forth in that court’s memorandum of opinion and order.